Title: To George Washington from William Grayson, 27 December 1774
From: Grayson, William
To: Washington, George



Dear Sir
Dumfries December 27th 1774

I had the honor of your favor of the 12th of this instant, soon after it was wrote; which I should have immediately answered; but never had it in my power to convene the independant Company, till yesterday when it appear’d that several of the soldiers had purchas’d muskets in the Country, and that some others had imploy’d our own gunsmiths to make them proper arms.
The gentlemen of the company return their thanks to you for your kind offer, and will be much oblig’d to you, to write to Philada for forty muskets with bayonets, Cartouch boxes, or Pouches, and slings, to be made in such a manner, as you shall

think proper to direct; I have not sent the subscription paper, but think I can venture to assure you, that the gunsmith who undertakes the business, will be paid on demand, as the subscribers are jointly & severally responsible for the whole, among whom there are a number of respectable gentlemen: Mr Robert Graham, who conveys this to you has promis’d to lodge yr letter in the Post Ofice in Colchester this evening, that no time may be lost. I am with great respect Yr Most Obedt Servt

Willm Grayson


N.B. Yr Letter to Mr Bullett I sent on the Saturday preceeding Fairfax Court. W.G.

